Citation Nr: 0514919	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-29 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION


The veteran had active service from December 1965 to October 
1969 and from August 1972 to August 1974.

This appeal o the Board of Veterans' Appeals (Board) arises 
from an October 2002 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in part, determined that new and 
material evidence had not been received to reopen a claim of 
service connection for 
post-traumatic stress disorder (PTSD).  As well, the RO 
denied entitlement to nonservice-connected pension benefits.  


The veteran initiated an appeal in April 2003 by submission 
of a notice of disagreement (NOD) with the October 2002 
decision.  In his substantive appeal (VA Form 9) received in 
September 2003, he expressed disagreement only with the RO's 
disposition of his claim for PTSD, not that concerning his 
claim for nonservice-connected pension benefits.  So the 
Board does not have jurisdiction to consider this latter 
claim.  38 C.F.R. § 20.200 (2004).

In the substantive appeal, the veteran also he requested a 
local hearing with a Decision Review Officer (DRO).  A May 
2004 memorandum shows that he cancelled his request for a 
formal hearing and opted instead for an informal conference 
with the DRO.  

The decision that follows addresses the issue of the 
sufficiency of evidence to reopen the claim of service 
connection for PTSD.  In view of the Board's favorable 
disposition of that issue, the Board must also consider the 
claim on the merits (i.e., on a de novo basis).  That 
supplemental issue is addressed in the REMAND following the 
ORDER.  The remand to the RO will occur via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in October 1996, the 
Board denied the veteran's claim of entitlement to service 
connection for PTSD.

2.  Evidence received since that decision is neither 
cumulative nor redundant and relates to an unestablished fact 
necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The October 1996 decision of the Board denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002).

2.  The evidence received since that decision is new and 
material and the claim of service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

As explained below, the Board has found the evidence and 
information now of record to be sufficient to reopen the 
veteran's claim of service connection for PTSD.  As such, the 
Board is satisfied that VA has complied with both the 
notification requirements, see Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and the duty to assist requirements 
of the VCAA and the implementing regulations relevant to that 
portion of the veteran's appeal.  In any event, the RO's 
August 2002 letter to the claimant apprised him of his rights 
in VA's claims process with respect to new and material 
evidence to reopen a previously denied service connection 
claim.  And even if, per chance, there was not compliance 
with the VCAA, this is still inconsequential because his 
claim is being reopened and further developed in another 
remand.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).



Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

According to the revised 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  



In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Analysis

The Board issued a decision in October 1996 denying service 
connection for PTSD.  That decision is the last final denial 
of the claim on any basis.  So the Board's analysis of the 
evidence starts from that point.

Regarding the issue of service connection for PTSD, evidence 
added to the record since the Board's October 1996 decision 
includes statements from the veteran wherein he describes 
events alleged as stressors.  Specifically, he alleged that 
he twice witnessed when pilots were killed after they lost 
control of their planes during takeoffs from an aircraft 
carrier.  As well, he alleged that he participated in loading 
nuclear bombs on an antisubmarine aircraft that was involved 
with pursuing Russian submarines.

When the Board issued its October 1996 decision denying the 
claim, the veteran's description of alleged stressors in 
service was confined to two principal experiences.  The first 
experience was the claimed rigors of SERE (Survival, Evasion, 
Resistance and Escape) training to which he was subjected 
while in the Navy.  The second experience was an incident in 
which he was allegedly a passenger on a plane, flying a 
noncombat mission, when the engines failed and the plane had 
to make a forced landing.  But the evidence of allegedly 
witnessing the deaths of naval air pilots and of allegedly 
handling nuclear bombs, as triggers for his claimed PTSD, 
were first added to the record after that October 1996 
decision.  

Such evidence, while not per se establishing a direct 
relationship between the veteran's claimed PTSD and some 
incident or incidents of service, does, at a minimum, provide 
a "more complete picture" of the circumstances surrounding 
his claimed PTSD.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Accordingly, the Board finds that the additional 
evidence is new and material and his claim of service 
connection for PTSD is reopened.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for PTSD, and to this extent, 
and this extent only, the appeal is granted.  


REMAND

The Board, in its October 1996 decision denying the claim, 
accepted as true the occurrence of the alleged stressor 
involving the rigors of SERE training, but found that the 
evidence did not establish that the alleged stressor was 
sufficient to support a current diagnosis of PTSD.  By 
contrast, the Board determined that the evidence did not 
verify the occurrence of another alleged stressor involving 
the veteran's being aboard a plane that sustained engine 
failure and was forced to land.  Having reviewed the evidence 
added to the record since the October 1996 decision, the 
Board continues to find that new and material evidence has 
not been received linking purported PTSD to either of these 
alleged stressors.

Turning to one of the newly alleged stressors-handling 
nuclear bombs-the veteran's service personnel records show 
his military occupation specialty (MOS) was ordinance.  He 
claims that he loaded nuclear bombs aboard anti-submarine 
planes (A-7 aircraft), while under the watchful eyes of 
Marine Corps guards, who surrounded him, armed with M-16's.  
He indicated he performed this hazardous task while he was at 
a naval air station in Rota, Spain, during the fall of 1967.  
He remarked that he received nuclear weapons load training at 
the Navy base in Norfolk, Virginia.  He stated that he was 
assigned to an activity he designated as "VP-56," and 
claimed that his duty with that activity included deployments 
to various Navy installations, including one at Rota, Spain.  
His service personnel records disclose that he served with an 
activity, identified as VP-56, based at the Norfolk, 
Virginia, Naval Air Station, from about February 1, 1967 to 
about November 16, 1968.

Turning to the other of the newly alleged stressors-
witnessing of the deaths of pilots during takeoffs from 
aircraft carriers-the veteran reports that he served aboard 
an aircraft carrier named the USS Oriskany (CVA-34), with an 
activity he designated as "VA-155."  His service personnel 
records disclose that he served from about May 1, 1973 to 
about August 14, 1974 with an activity identified as ATKRON 
155.  Service medical records relating to a period of 
treatment from December 21, 1973 to February 22, 1974 
indicate that he was assigned or attached to the USS Oriskany 
(CVA-34).

The veteran recounts that he was aboard the USS Oriskany when 
pilots were killed in failed takeoffs from that aircraft 
carrier.  He states that Lt. W.C. Blekicki was killed on 
December 14, 1973, when he lost control of a tanker plane 
launched from the flight deck, while LTjg S.G. Ponthan was 
killed on March 19, 1974, when he, too, lost control of his 
aircraft after it was launched from the flight deck.  
Statements from service comrades corroborate the veteran's 
account about names of Navy pilots killed in flight deck 
accidents and the dates the fatalities occurred.



The assessment of one VA clinician, who examined the veteran 
in October 1998, was dysthymic disorder versus generalized 
anxiety disorder versus PTSD.  The clinician attributed PTSD, 
in part, to the alleged stressor concerning the effects of 
SERE training and, in part, to the alleged stressor of the 
veteran's witnessing pilots killed after losing control of 
their planes on an aircraft carrier flight deck.

There is no indication that the clinician, who examined the 
veteran in October 1998, had reviewed the claims file.  By 
contrast, a VA psychiatrist, who earlier reviewed the claims 
file in May 1994 and considered the effects of SERE training 
-a stressor whose occurrence is not in dispute - determined 
that this stressor was insufficient to support a diagnosis of 
PTSD.  The occurrence of the alleged stressor involving the 
veteran's witnessing the deaths of pilots killed in flight 
deck accidents has not been verified.  Accordingly, the 
October 1998 VA clinician's assessment is based on either an 
unverified stressor or a stressor that is insufficient to 
support a diagnosis of PTSD.

Medical nexus evidence is required to link the veteran's 
current diagnoses of PTSD to alleged incidents in service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Having reviewed the record, the Board finds that the current 
evidence -  regarding whether the veteran actually has PTSD 
attributable to service - is simply too equivocal to grant 
service connection.  This is because the current record does 
not contain sufficient medical evidence of a nexus between 
his alleged stressors in service and his purported PTSD.  So 
a more definitive medical nexus opinion is needed concerning 
this to decide the appeal.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Ask the veteran to provide as much 
detail and information as possible about 
the alleged loading of nuclear weapons 
when he was stationed at Rota, Spain, 
during the fall of 1967.  In particular, 
ask him to identify any specific 
accidents or emergency situations that 
might have occurred during the purported 
nuclear weapons handling, including 
approximate dates of any such mishaps.  
Also, ask him to provide any additional 
information about the two flight deck 
fatalities on the USS Oriskany, the one 
reportedly occurring on December 14, 
1973, the other on March 19, 1974.  
Requiring this level of information and 
detail is not an impossible or onerous 
burden on him.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991). 

2.  Even if the veteran does not respond 
to the questionnaire or if he provides 
insufficient responses, contact the U.S. 
Armed Services Center for Unit Records 
Research (USASCURR).  Ask the USASCURR to 
provide any history of operations of a 
naval activity identified as VP-56, for 
the period from February 1967 to November 
1968, as well as any history of the 
operations of the USS Oriskany (CVA-34) 
during the period from May 1973 to August 
1974.  

3.  Thereafter, if at least one stressor 
is objectively confirmed, then schedule 
the veteran for a VA psychiatric 
examination.  The purpose of the 
examination is to determine whether he 
now has PTSD and, if so, whether it is 
attributable to a confirmed stressor(s).  

If PTSD is diagnosed the examiner should 
specify the confirmed stressor(s) 
supporting the diagnosis.  If it is not 
diagnosed, the examiner should specify 
the criteria for the diagnosis that are 
not met.

And to facilitate making these 
determinations, the claims folder and a 
copy of this REMAND must be made 
available for the examiner's review of 
the veteran's pertinent medical history.  

4.  Ensure the medical opinion responds 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.  
The SSOC must include recitation and 
discussion of 38 C.F.R. § 3.304(f)(3) to 
the specific facts of this particular 
case.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


